The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pittsburg county on a charge of having possession of intoxicating liquor, and his punishment fixed at a fine of $50 and confinement in the county jail for 30 days.
The defendant first contends that the affidavit upon which the search warrant was issued was insufficient to authorize the issuance of a warrant thereon. An examination of the affidavit discloses that it is based wholly on *Page 381 
information and belief and contains no facts upon which such belief could be predicated.
The affidavit being insufficient, the search and seizure was illegal, and the evidence obtained by such search inadmissible. It was error for the trial court to overrule the defendant's motion to suppress the evidence.
For the reasons stated the cause is reversed.